 Case 1:21-cv-00182-JTN-RSK ECF No. 3, PageID.51 Filed 03/01/21 Page 1 of 1

W DMI Corporate Disclosure Statement pursuant to Fed.R. Civ. P. 7.1 or Fed. R. Crim. P. 12.4 (4/06)




                                            UNITED STATES DISTRICT COURT
                                            WESTERN DISTRICT OF MICHIGAN

DJT PROPERTIES, LLC

                      Plaintiff(s),                                            Case No. 1:21-CV-00182

v.
                                                                               Hon. Janet T. Neff
CITY OF ROCKFORD, et al
                      Defendant(s).



            DISCLOSURE OF CORPORATE AFFILIATIONS AND FINANCIAL INTEREST

                                                                                                      City of Rockford
Pursuant to Federal Rule of Civil Procedure 7.1,
                                                                                                        (Party Name)

makes the following disclosure:

           1. Is party a publicly held corporation or other publicly held entity? LJYes

           2. Does party have any parent corporations?          Yes      No
              If yes, identify all parent corporations, including grandparent and great-grandparent
              corporations:




          3. Is 10% or more of the stock of ?artyowned by a publicly held corporation or other
                       held entity? [Yespublicy No
             If yes, identify all such owners:




          4. Is there any other publicly held corporation or other ublicly held entity that has a direct
             financial interest in the outcome of the litigation?   Yes fNo
             If yes, identify entity and nature of interest:




Date:        3-/- 2/
